   8:19-cv-00527-RFR-SMB Doc # 30 Filed: 06/23/20 Page 1 of 1 - Page ID # 73



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JEROME COOK,

                     Plaintiff,                                 8:19CV527

       v.
                                                               ORDER TO
UNITED STATES OF AMERICA and                                  SHOW CAUSE
DEPARTMENT OF VETERANS
AFFAIRS,

                     Defendants.


       Pending before the Court is the defendants’ motion to dismiss defendant Department
of Veterans Affairs (the “VA”) from this action pursuant to Federal Rule of Civil
Procedure 12(h)(3) and to strike plaintiff Jerome Cook’s (“Cook”) Jury Demand under
Federal Rule of Civil Procedure 39(a)(2). Cook has not responded to the defendants’
motion and the deadline has passed. The Court orders Cook to show cause on or before
June 29, 2020, why the Court should not dismiss the VA and strike Cook’s jury demand.
Failure to respond may result in the Court ruling on the motion without further notice.

       Dated this 23rd day of June 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
